Citation Nr: 1827495	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  05-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a chronic sinus disorder.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for tremors of the hands, to include as due to herbicide exposure or secondary to service-connected malaria or posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a low back disability.

5. Entitlement to service connection for gastrointestinal disability, to include gastroesophageal reflux disease (GERD), acid reflux, and hiatal hernia, and to include as secondary to service-connected PTSD.

6. Entitlement to service connection for traumatic brain injury (TBI).

7. Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

8. Entitlement to a compensable evaluation for shell fragment wounds, to include superficial scar on the right distal leg and right thumb.

9. Entitlement to an increased rating in excess of 50 percent disabling for PTSD.

10. Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004, December 2004, January 2009, August 2013, February 2016, and April 2017 rating decisions by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO). A different Veterans Law Judge most recently remanded these issues (except for entitlement to a compensable rating for malaria) in September 2017; the case has since been assigned to the undersigned.

In March 2007, the Board denied, inter alia, the issues of entitlement to service connection for chronic sinus disorder, bilateral knee disorder, tremors of the hands, and low back disability. The Veteran appealed the March 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court). A May 2008 Court Order granted a Joint Motion for Remand (JMR), and vacated and remanded these issues to the Board, which the Board again denied in March 2009. The Veteran appealed the March 2009 Board decision to the Court. In November 2010, a Memorandum Decision set aside part of the March 2009 Board decision and remanded these issues to the Board. In September 2011, June 2014, and September 2017, the Board remanded these issues; they are once again before the Board. 

In September 2011, the Board denied the issue of entitlement to service connection for GERD. The Veteran appealed the September 2011 Board decision to the Court. An April 2012 Court Order granted a JMR and remanded this issue to the Board. In September 2012, June 2014, and September 2017, the Board remanded this issue; it is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

As an initial matter, all issues except entitlement to a compensable rating for malaria must be remanded to the AOJ for review of new evidence, namely VA treatment records, associated with the claim file after the last adjudication of these issues in a November 2017 supplemental statement of the case. A waiver of AOJ review has not been submitted, nor is a waiver presumed pursuant to 38 U.S.C. § 7105(e)(1) (for the applicable issues), because the evidence was generated by VA, rather than submitted by the Veteran. As a result, remand of those issues is required.

Sinus

The Veteran has stated that his current sinus problems are related to his military service because of the dust and dirt inhaled by being around helicopters during service, inhaling smoke and gun powder residue, and being in the extreme heat and mold-filled jungles of Vietnam. See, e.g., October 2017 statement. The December 2014 VA examination is inadequate because it relies on the absence of evidence in the Veteran's records in its rationale that his sinus disability is less likely than not related to his military service, and does not discuss the Veteran's exposure to smoke, gun powder residue, extreme heat, and mold. Consequently, remand for a new medical opinion is necessary.

Knees

The Veteran has stated that his knee disabilities are related to his military service because he had to frequently jump in and out of helicopters and carried extremely heavy equipment while in service. See, e.g., October 2017 statement. The December 2014 VA examination is inadequate because it does not discuss the Veteran's previous diagnosis of patellofemoral pain syndrome, and whether such diagnosis is related to his military service. As a result, remand for a new medical opinion is necessary.

Spine

The Veteran has stated that his spine disability is related to his military service because he had to frequently jump in and out of helicopters and had a "bad jump" after parachuting. See December 2014 VA examination. While the December 2014 VA examination discusses the Veteran's in-service event where he was hit by a rocket and thrown on his back, and the effect of the weight of the supplies the Veteran had to carry around, it does not discuss jumping in and out of the helicopters. Consequently, remand for a new medical opinion is necessary.

GERD

The Veteran has stated that his GERD is related to his military service because he had to eat outdated rations while in Vietnam and was around the odor of decaying human flesh. See October 2012 VA examination; October 2017 statement. While the December 2014 VA examiner discusses whether the Veteran's GERD is secondary to his PTSD, the examiner did not adequately discuss direct service connection because she relied on the absence of evidence in treatment records and did not discuss the Veteran being around specific odors. As a result, remand for a new medical opinion is necessary.

TBI

The Veteran states that he has a TBI from his in-service accident where he got hit by a rocket and fell back onto his back. See October 2012 statement. When opining that the Veteran did not have a TBI, the November 2015 VA examiner merely provided a conclusory statement that the in-service accident did not result in a TBI. Consequently, remand for a new medical opinion is necessary.

Malaria

Although there does not appear to be any evidence the Veteran currently has an active malaria disease, his representative argued that VA needed to test the Veteran for such disease. See March 2018 correspondence. The Board will interpret that argument to be one that the Veteran currently has active malaria disease. Therefore, because the April 2017 VA examination does not appear to have conducted serological testing for active malaria, remand for a new VA examination, with serological testing, is necessary. 

In response to the representative's statement that VA is required to test the Veteran "for any and all possible residuals of his malaria," see id., the Board encourages the Veteran to tell the examiner what residuals of malaria he believes that he has, so that VA may examine them. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from February 2018 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should obtain a medical opinion, with examination of the Veteran only if deemed necessary by a medical professional, to determine the nature and likely cause of his sinus disabilities. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record, the examiner should provide an opinion and explanation that responds to the following:

(a) Please identify, by diagnosis, the Veteran's sinus disabilities reflected in the record since January 2004.

(b) For each disability diagnosed, is it at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise related to the Veteran's military service? Please explain why. The examiner must discuss the Veteran's statements that he experienced exposure to dust and direct from helicopters flying nearby and that he was exposed to smoke, gun powder residue, extreme heat, and mold while in Vietnam.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

3. After the development in the first instruction has been completed, the AOJ should obtain a medical opinion, with examination of the Veteran only if deemed necessary by a medical professional, to determine the nature and likely cause of his knee disabilities. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record, the examiner should provide an opinion and explanation that responds to the following:

(a) Please identify, by diagnosis, the Veteran's knee disabilities reflected in the record since January 2004. The examiner must discuss the Veteran's diagnosis of patellofemoral pain syndrome during the October 2012 VA examination.

(b) For each disability diagnosed, is it at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise related to the Veteran's military service? Please explain why. The examiner must discuss the Veteran's statements that he started experiencing pain after jumping out of helicopters and carrying heavy equipment during service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

4. After the development in the first instruction has been completed, the AOJ should obtain a medical opinion, with examination of the Veteran only if deemed necessary by a medical professional, to determine the nature and likely cause of his spine disabilities. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record, the examiner should provide an opinion and explanation that responds to the following:

(a) Please identify, by diagnosis, the Veteran's spine disabilities reflected in the record since June 2004. 

(b) For each disability diagnosed, is it at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise related to the Veteran's military service? Please explain why. The examiner must discuss the Veteran's statements that he jumped out of helicopters and had a "bad jump" after parachuting during service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

5. After the development in the first instruction has been completed, the AOJ should obtain a medical opinion, with examination of the Veteran only if deemed necessary by a medical professional, to determine the nature and likely cause of his gastrointestinal disabilities. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record, the examiner should provide an opinion and explanation that responds to the following:

(a) Please identify, by diagnosis, the Veteran's gastrointestinal disabilities reflected in the record since January 2008. 

(b) For each disability diagnosed, is it at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise related to the Veteran's military service? Please explain why. The examiner must discuss the Veteran's statements that he ate old rations and was exposed to the odor of decaying flesh during service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

6. After the development in the first instruction has been completed, the AOJ should obtain a medical opinion, with examination of the Veteran only if deemed necessary by a medical professional, to determine the nature and likely cause of any TBI. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record, the examiner should provide an opinion and explanation that responds to the following:

Please identify whether the Veteran has a TBI. Specifically, the examiner must provide an explanation as whether it is at least as likely as not (50% or greater probability) that the Veteran's in-service incident of being hit with a rocket resulted in a TBI. If the examiner opines that the Veteran does not have a TBI, he or she must explain why that is so. Merely a statement regarding the absence of medical evidence will not be deemed sufficient. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

7. After the development in the first instruction has been completed, the AOJ should arrange for an examination of the Veteran to assess the current severity of his malaria, to include serological testing for active malaria. The entire record (including this remand) must be reviewed and such review should be noted. The examiner should describe the nature, frequency and severity of symptoms found.

The Veteran is encouraged to detail what symptoms he believes are residuals of his malaria, if his malaria is not active.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

